UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2272



BERC CAPKAN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-41-956-406)


Submitted:   October 17, 2003          Decided:     November 10, 2003


Before WIDENER, GREGORY, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Mark C. Walters, Assistant Director, Deborah N.
Misir, Office of Immigration Litigation, UNTIED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Berc Capkan, a native and citizen of Turkey, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

affirming, without opinion, the immigration judge’s denial of his

waiver application pursuant to 8 U.S.C. § 1186a(c)(4) (2000). This

section provides that the Attorney General, in his discretion, may

remove the conditional basis placed upon an alien’s permanent

resident status (and waive the requirement that the alien and his

citizen   spouse      jointly    file   a    petition    for    removal   of     the

conditional basis) upon a showing that the alien’s marriage was

entered into in good faith.

     Under 8 U.S.C. § 1252(a)(2)(B)(ii) (2000), “[n]otwithstanding

any other provision of law, no court shall have jurisdiction to

review . . . any . . . decision or action of the Attorney General

the authority for which is specified under this subchapter to be in

the discretion of the Attorney General.” We find that the authority

to grant a hardship waiver is clearly within the discretion of the

Attorney General and thus the plain language of § 1252(a)(2)(B)(ii)

divests   this     court    of    jurisdiction      over       Capkan’s   claims.

Accordingly,     we   dismiss    the    petition   for   review    for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           PETITION DISMISSED


                                         2